Hamilton App. No. C-050682, 2007-Ohio-857. This cause is pending before the court on a certification of a conflict from the Court of Appeals for Hamilton County and has been consolidated with 2007-0651, State v. Cabrales, Hamilton App. No. C-050682, 2007-Ohio-857, for briefing and argument. To provide for an orderly briefing of the consolidated cases,
It is ordered by the court, sua sponte, that briefing shall proceed as follows:
1) The State of Ohio shall file a brief pursuant to S.Ct.Prac.R. VI(5)(A), within 40 days from the date of this entry.
2) Fernando Cabrales shall file a brief pursuant to S.Ct.Prac.R. VI(5)(B).
3) The State of Ohio shall file a brief pursuant to S.Ct.Prac.R. VI(5)(C).
4) Fernando Cabrales may file a brief pursuant to S.Ct.Prac.R. VI(5)(D).
It is further ordered by the court that counsel for the State of Ohio shall argue first at oral *1465argument and may reserve time for rebuttal. Counsel for Fernando Cabrales shall argue second at oral argument and may reserve time for surrebuttal.